EXHIBIT 10.4(b)

 

AMENDMENT TO

 

ADMINISTRATIVE SERVICES AGREEMENT

 

THIS AMENDMENT TO ADMINISTRATIVE SERVICES AGREEMENT (this “Amendment”) is made
and entered into as of March 17 ,2005, between AF Services, LLC (“AF Services”),
a Delaware limited liability company and successor in interest to AF Services,
Inc. a Delaware corporation, and eCOST.com, Inc., a Delaware corporation
(“eCost”).

 

RECITALS

 

WHEREAS, the AF Services and eCost entered into that certain Administrative
Services Agreement on September 1, 2004 (the “Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Agreement as provided herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained in this Amendment, the parties hereto agree as follows:

 

1. Effective on the date of the distribution by PC Mall, Inc. of all of the
shares of Common Stock of eCost owned by PC Mall, Inc. to its stockholders (the
“Distribution Date”), “Exhibit A” of the Agreement is deleted in its entirety
and replaced with Exhibit A attached to this Amendment.

 

2. Effective on the Distribution Date, Section 2.1 of the Agreement is hereby
amended to read in its entirety as follows:

 

“In consideration of AF Services’ performance of the Services, eCost shall pay
AF Services a monthly fee in the amount of Nineteen Thousand Dollars
($19,000.00) (the “Monthly Fee”). In the event that eCost terminates any
Services in accordance with Section 3.2 (b) below, the parties will in good
faith negotiate and agree to an appropriate adjustment to the Monthly Fee.”

 

3. Except to the extent specifically modified herein, the Agreement remains in
full force and effect.

 

4. This Amendment may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to each of the other parties, it being understood that all parties need not sign
the same counterpart.

 

5. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

AF SERVICES, LLC

By:

  /s/    BRANDON LAVERNE            

Name:

  Brandon LaVerne    

Title:

  Manager eCOST.COM, INC.

By:

  /s/    ADAM W. SHAFFER            

Name:

  Adam W. Shaffer    

Title:

  Chief Executive Officer

 

2



--------------------------------------------------------------------------------

Exhibit A

 

AF Services shall provide eCost payroll administration, human resources
administration, product information management, tax returns preparation and
catalog advertising production services, and accounting and finance services
necessary to permit eCost to prepare financial statements as of and for the
periods ending prior to and through the Distribution Date, in each case on a
basis consistent with past practices.

 

3